NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LINO PLAYAS-SERRANO, AKA Lino                   No.    19-70952
Playas Serrano, AKA Juan Carlos Salgado,
                                                Agency No. A200-154-205
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Lino Playas-Serrano, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Perez v. Mukasey,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
516 F.3d 770, 773 (9th Cir. 2008). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Playas-Serrano’s untimely

and number barred motion to reopen based on changed country conditions where

he failed to establish prima facie eligibility for relief. See 8 C.F.R. § 1003.2(c)(2),

(3)(ii); Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016) (“A motion

to reopen will not be granted unless the respondent establishes a prima facie case

of eligibility for the underlying relief sought.”); Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). We lack jurisdiction to consider Playas-Serrano’s claim

based on his family’s landownership and his eligibility for CAT relief. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

consider claims not raised to BIA).

      We reject as unsupported by the record Playas-Serrano’s contentions that the

BIA ignored evidence or otherwise erred in its analysis of his motion.

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                     19-70952